Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shipman et al. (US 2015/0284049).
Shipman discloses a control device mountable to a bicycle handlebar, the control device comprising: a housing (32) sized and shaped to be grasped by a user's hand, the housing including a recess (57); a shift lever (38) coupled to and movable relative to the housing; an electrical switch (120) that can be actuated by movement of the shift lever; a controller (116) in communication with the electrical switch, the controller configured to generate a signal in response to actuation of the electrical switch; a communication module (112) configured to transmit the signal; a battery unit (142/130/152/52, see Fig. 17) within the recess of the housing, the battery unit configured to contain a battery (130) for providing power to the controller and the communication module; and a first connector (150, see Fig. 19) and a second connector (150, see Fig. 19) each having a first central axis (could be any axis that is “central” to a dimension of the connectors, in the instance case, the central axis is considered to run horizontally through the middle of each of 150 in Fig. 19) and a second central axis (see above), respectively, the first central axis and the second central axis defining a plane (the plane is considered to be coincident with Fig. 19) therethrough, wherein the battery unit and the recess are configured to position the battery perpendicular (the battery is considered perpendicular to the plane, as the thickness of the battery extends into and out of the plane) to the plane, wherein the battery unit includes a battery cover (52) and an opening (see Fig. 17, opening in 142), wherein the battery is positioned within the opening, wherein the battery cover closes off (this is the purpose of the cover) the opening, wherein the battery cover encloses a portion (the portion where the battery is located) of the housing, wherein the battery cover is part of an external surface (the cover 152 is an external surface) of the control device adjacent with the housing, wherein the battery cover is removeable (via screws depicted in Fig. 17), wherein the battery unit includes a sealing element (152) configured to provide a moisture and contaminant proof seal when the battery cover is assembled, wherein the battery unit includes a battery case (142), wherein the first connector and the second connector are configured to connect remote features (Paragraph [0071]) to the control device, wherein the first connector and the second connector connect (Paragraph [0073]) the remote features to the controller, and  wherein first connector and the second connector connect (Paragraph [0073]) the remote features to the battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipman et al. (US 2015/0284049) in view of Rodgers (US 2018/0127058 A1).
Shipman discloses the claimed invention, except for wherein the sealing element is an o-ring gasket or that the battery cover is configured to be secured directly to the battery case.
O-rings are old and well known in the art, and the selection of such a seal is within the level ordinary skill in the art.
Nevertheless, Rodgers discloses an O-ring seal (334) used to seal a battery compartment, and a battery cover (332) secured directly to the battery case.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Shipman to utilize an O-ring seal, as the selection of a known seal suitable for a given intended use is within the level of ordinary skill in the art, and to secure the battery cover to the battery case, in order to allow for easy access to the battery. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658